              Case 1:20-cv-00890-AWI-SAB Document 17 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
         GREGG LEE FOSHEE JR.,                                   Case No. 1:20-cv-00890-AWI-SAB
11
                        Plaintiff,                               ORDER RE STIPULATION TO AMEND
12                                                               SCHEDULING ORDER
               v.
13                                                               (ECF No. 15)
         MASTEC NETWORK SOLUTIONS, INC.,
14
                        Defendant.
15

16
              A scheduling order issued on August 19, 2020. (ECF No. 8.) On July 28, 2021, the
17
     Court granted a stipulated request to extend the expert discovery deadline by a period of thirty
18
     (30) days to complete a deposition of an expert. (ECF No. 14.) On August 20, 2021, the parties
19
     filed a stipulation to further extend the expert discovery deadline. (ECF No. 15.) The stipulation
20
     explains that the expert failed to appear at a deposition as noticed on August 3, 2021. Defendant
21
     intends to file a motion to compel the expert’s appearance at the deposition. The parties agree
22
     good cause exists to continue the expert discovery deadline by forty-five (45) days to allow
23
     Defendant to pursue its motion to compel and to allow completion of expert discovery thereafter.
24
     The Court finds good cause to grant the requested extension.1
25
     1
         When the Court previously granted the continuance of the expert discovery deadline, the Court noted the new
26 deadline would fall on the same date as the dispositive motion filing deadline, and stated that the Court presumed
     the parties intended the new deadline to have no impact on the dispositive motion filing deadline of September 13,
27 2021. (ECF No. 14.) The parties again make no comment on the dispositive motion filing deadline and the Court
     again presumes that the parties intend to move forward with the dispositive motion filing deadline of September 13,
28 2021.


                                                             1
            Case 1:20-cv-00890-AWI-SAB Document 17 Filed 08/20/21 Page 2 of 2


 1          Accordingly, the August 19, 2020 scheduling order as previously amended (ECF Nos. 8,

 2 14), is further AMENDED as follows:

 3          1.      Expert Discovery Deadline: October 28, 2021; and

 4          2.      All other aspects of the August 19, 2020 scheduling order shall remain in effect.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        August 20, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
